UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from To Commission File Number: 1-9916 Freeport-McMoRan Copper & Gold Inc. (Exact name of registrant as specified in its charter) Delaware 74-2480931 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) One North Central Avenue Phoenix, AZ 85004-4414 (Address of principal executive offices) (Zip Code) (602) 366-8100 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. R Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).R Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer RAccelerated filer oÿNon-accelerated filer oÿSmaller reporting company oÿ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yes R No On October 30, 2009, there were issued and outstanding 429,877,602 shares of the registrant’s common stock, par value $0.10 per share. FREEPORT-McMoRan COPPER & GOLD INC. TABLE OF CONTENTS Page Part I. Financial Information 3 Item 1. Financial Statements: Condensed Consolidated Balance Sheets (Unaudited) 3 Consolidated Statements of Income (Unaudited) 4 Consolidated Statements of Cash Flows (Unaudited) 5 Consolidated Statement of Equity (Unaudited) 6 Notes to Consolidated Financial Statements (Unaudited) 7 Report of Independent Registered Public Accounting Firm 21 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 62 Item 4. Controls and Procedures 62 Part II. Other Information 62 Item 1. Legal Proceedings 62 Item 1A. Risk Factors 63 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 63 Item 6. Exhibits 63 Signature 64 Exhibit Index E-1 2 Table of Contents FREEPORT-McMoRan COPPER & GOLD INC. PART I.FINANCIAL INFORMATION Item 1. Financial Statements. FREEPORT-McMoRan COPPER & GOLD INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, 2009 2008 (In Millions) ASSETS Current assets: Cash and cash equivalents $ 2,269 $ 872 Trade accounts receivable 1,292 374 Income tax receivables 390 611 Other accounts receivable 174 227 Product inventories and materials and supplies, net 2,314 2,192 Mill and leach stockpiles 602 571 Other current assets 365 386 Total current assets 7,406 5,233 Property, plant, equipment and development costs, net 16,075 16,002 Long-term mill and leach stockpiles 1,294 1,145 Intangible assets, net 342 364 Trust assets 140 142 Other assets 448 467 Total assets $ 25,705 $ 23,353 LIABILITIES AND EQUITY Current liabilities: Accounts payable and accrued liabilities $ 1,986 $ 2,766 Accrued income taxes 940 163 Current portion of reclamation and environmental liabilities 187 162 Current portion of long-term debt and short-term borrowings 44 67 Total current liabilities 3,157 3,158 Long-term debt, less current portion: Senior notes 6,350 6,884 Project financing, equipment loans and other 228 250 Revolving credit facility – 150 Total long-term debt, less current portion 6,578 7,284 Deferred income taxes 2,660 2,339 Reclamation and environmental liabilities, less current portion 2,006 1,951 Other liabilities 1,370 1,520 Total liabilities 15,771 16,252 Equity: FCX stockholders’ equity: 5½% Convertible Perpetual Preferred Stock – 832 6¾% Mandatory Convertible Preferred Stock 2,875 2,875 Common stock 55 51 Capital in excess of par value 15,627 13,989 Accumulated deficit (6,711 ) (8,267 ) Accumulated other comprehensive loss (224 ) (305 ) Common stock held in treasury (3,413 ) (3,402 ) Total FCX stockholders’ equity 8,209 5,773 Noncontrolling interests 1,725 1,328 Total equity 9,934 7,101 Total liabilities and equity $ 25,705 $ 23,353 The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents FREEPORT-McMoRan COPPER & GOLD INC. CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2009 2008 2009 2008 (In Millions, Except Per Share Amounts) Revenues $ 4,144 $ 4,616 $ 10,430 $ 15,729 Cost of sales: Production and delivery 1,715 2,857 5,086 8,294 Depreciation, depletion and amortization 252 442 740 1,322 Lower of cost or market inventory adjustments – 17 19 22 Total cost of sales 1,967 3,316 5,845 9,638 Selling, general and administrative expenses 74 90 225 300 Exploration and research expenses 19 77 73 209 Restructuring and other charges – – 23 – Total costs and expenses 2,060 3,483 6,166 10,147 Operating income 2,084 1,133 4,264 5,582 Interest expense, net (162 ) (139 ) (451 ) (444 ) Losses on early extinguishment of debt (31 ) – (31 ) (6 ) Other income and expense, net (7 ) (14 ) (24 ) 10 Income before income taxes and equity in affiliated companies’ net earnings 1,884 980 3,758 5,142 Provision for income taxes (684 ) (240 ) (1,557 ) (1,627 ) Equity in affiliated companies’ net earnings 3 2 21 16 Net income 1,203 742 2,222 3,531 Net income attributable to noncontrolling interests (224 ) (155 ) (492 ) (748 ) Preferred dividends (54 ) (64 ) (174 ) (191 ) Net income attributable to FCX common stockholders $ 925 $ 523 $ 1,556 $ 2,592 Net income per share attributable to FCX common stockholders: Basic $ 2.23 $ 1.37 $ 3.80 $ 6.78 Diluted $ 2.07 $ 1.31 $ 3.70 $ 6.20 Weighted-average common shares outstanding: Basic 416 382 409 383 Diluted 472 447 428 449 Dividends declared per share of common stock $ – $ 0.50 $ – $ 1.375 The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents FREEPORT-McMoRan COPPER & GOLD INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2009 2008 (In Millions) Cash flow from operating activities: Net income $ 2,222 $ 3,531 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, depletion and amortization 740 1,322 Lower of cost or market inventory adjustments 19 22 Stock-based compensation 75 113 Charges for reclamation and environmental liabilities, including accretion 150 141 Losses on early extinguishment of debt 31 6 Deferred income taxes (32 ) (347 ) Intercompany profit on PT Freeport Indonesia sales to PT Smelting 47 (5 ) Increase in long-term mill and leach stockpiles (68 ) (167 ) Changes in other assets and liabilities 136 35 Amortization of intangible assets/liabilities and other, net 53 59 (Increases) decreases in working capital: Accounts receivable (754 ) (198 ) Inventories (176 ) (567 ) Other current assets 88 (58 ) Accounts payable and accrued liabilities (518 ) (152 ) Accrued income and other taxes 913 (424 ) Settlement of reclamation and environmental liabilities (76 ) (142 ) Net cash provided by operating activities 2,850 3,169 Cash flow from investing activities: Capital expenditures: North America copper mines (121 ) (498 ) South America copper mines (129 ) (229 ) Indonesia (186 ) (332 ) Africa (577 ) (698 ) Other (125 ) (172 ) Proceeds from the sale of assets and other, net (8 ) 58 Net cash used in investing activities (1,146 ) (1,871 ) Cash flow from financing activities: Net proceeds from sale of common stock 740 – Proceeds from revolving credit facility and other debt 307 183 Repayments of revolving credit facility and other debt (1,066 ) (198 ) Purchases of FCX common stock – (500 ) Cash dividends paid: Common stock – (504 ) Preferred stock (181 ) (191 ) Noncontrolling interests (149 ) (714 ) Net (payments for) proceeds from stock-based awards (9 ) 22 Excess tax benefit from stock-based awards 2 25 Contributions from noncontrolling interests 54 155 Bank fees and other (5 ) – Net cash used in financing activities (307 ) (1,722 ) Net increase (decrease) in cash and cash equivalents 1,397 (424 ) Cash and cash equivalents at beginning of year 872 1,626 Cash and cash equivalents at end of period $ 2,269 $ 1,202 The accompanying notes are an integral part of these consolidated financial statements. 5 Table of Contents FREEPORT-McMoRan COPPER & GOLD INC. CONSOLIDATED STATEMENT OF EQUITY (Unaudited) FCX Stockholders’ Equity Convertible Perpetual Mandatory Convertible Accumu-lated Common Stock Preferred Stock Preferred Stock Common Stock Other Held in Treasury Total FCX Number Number Number Capital in Accumu- Compre- Number Stock- Non- of At Par of At Par of At Par Excess of lated hensive of At holders’ controlling Total Shares Value Shares Value Shares Value Par Value Deficit Loss Shares Cost Equity Interests Equity (In Millions) Balance at December 31, 2008 1 $ 832 29 $ 2,875 505 $ 51 $ 13,989 $ (8,267 ) $ (305 ) 121 $ (3,402 ) $ 5,773 $ 1,328 $ 7,101 Sale of common stock – 27 2 738 – 740 – 740 Conversions and redemptions of 5½% Convertible Perpetual Preferred Stock (1 ) (832 ) – – 18 2 829 – (1 ) – (1 ) Exercised and issued stock-based awards – 1 – 2 – 2 – 2 Stock-based compensation – 69 – 69 – 69 Tender of shares for stock-based awards – (11 ) (11 ) – (11 ) Dividends on preferred stock – (174 ) – – – (174 ) – (174 ) Distributions to noncontrolling interests – (149 ) (149 ) Contributions from noncontrolling interests – 54 54 Comprehensive income: Net income – 1,730 – – – 1,730 492 2,222 Other comprehensive income, net of taxes: Unrealized gains on securities – 3 – – 3 – 3 Translation adjustment – 3 – – 3 – 3 Defined benefit plans: Net gain during period, net of taxes of $38 million – 61 – – 61 – 61 Amortization of unrecognized amounts – 14 – – 14 – 14 Other comprehensive income – 81 – – 81 – 81 Total comprehensive income – 1,811 492 2,303 Balance at September 30, 2009 – $ – 29 $ 2,875 551 $ 55 $ 15,627 $ (6,711 ) $ (224 ) 121 $ (3,413 ) $ 8,209 $ 1,725 $ 9,934 The accompanying notes are an integral part of these consolidated financial statements. 6 Table of Contents FREEPORT-McMoRan COPPER & GOLD INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. GENERAL INFORMATION The accompanying unaudited consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and do not include all information and disclosures required by generally accepted accounting principles (GAAP) in the United States (U.S.). Therefore, this information should be read in conjunction with Freeport-McMoRan Copper & Gold Inc.’s (FCX) consolidated financial statements and notes contained in its 2008 Annual Report on Form 10-K.
